 In the Matter Of PEYTON PACKING COMPANY, INC.andPACKINGHOUSEWORKERSORGANIZING COMMITTEECase No. C-1789.-Decided June 11, 1941Jurisdiction:meat packing industry.Unfair Labor PracticesInterference,Restraint, and Coercion:anti-union statements; surveillance of.union meeting.Company-Dominated Union :formation of, with aid and support of employer-membership solicitation by representatives of management-support : per-mitting open solicitation of members and collection of dues during workinghours and posting of notices of "inside" union activities within plant ; contribu-tion of food and transportation facilities for picnics held under sponsorshipof ; instituting check-off system.Discrimination :charges of, dismissed.Remedial Orders:employer ordered to disestablishdominated organization andto reimburse employees for dues checked off.IMr. V. Lee McMahon,for the Board.Mr. Eugene T. Edwards,of El Paso, Tex., for the respondent.'Mr. Kermit S. Fry,of Ft. Worth, Tex., for the Union.Mr.'Bliss Daffan,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges' duly filed by PackinghouseWorkers Organizing Committee, affiliated with the Congress of In-dustrial Organizations, herein called the .Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Sixteenth Region (Fort Worth, Texas), issued its complaintdated October 7, 1940, against Peyton Packing Company, Inc.,; ElPaso, Texas, herein called the respondent, alleging that the respond-ent had engaged in and was 'engaging in unfair labor practices'The charge was filed on August 12, 1939, the first amended charge on February 2,the second amended charge on February8, the thirdamended charge on February 9, andthe fourth amended charge on March 13, 194032N.L R.B,No 111595448692-42-vol. 32-39 596DECISIONSOF NATIONAL LABORRELATIONS BOARDaffecting commerce within the meaning of Section 8 (1), (2), and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint, accom-panied by notice of hearing, were duly served upon the respondent,the Union, and the Employees' Association of the Peyton PackingCompany, herein called the Association.With respect to the unfair labor practices, the complaint allegedin substance: (1) that the respondent, on or about January 18,1940, discharged and at all times since has refused to 'reinstate PedroS.Torres, Jr., because he joined and assisted the Union; (2) thatthe respondent, on or about May 20, 1937, initiated, formed, andsponsored a labor organization known as Employees' Associationof the Peyton Packing Company, and has since dominated, con-tributed to the support of, and interfered with the administrationof said Association ; (3) that the respondent, beginning on or aboutAugust 9, 1939, urged, persuaded, and warned its employees torefrain from aiding or becoming or remaining members of the Union,and threatened said employees with discharge and other reprisals ifthey aided said Union or members thereof and if they did not become.or remain members of the Association, and kept under surveillance theactivities,meetings, and meeting places of said Union and saidemployees.On October 14, 1940, the respondent filed its answer, in which,in substance, it denied that it had engaged in the alleged unfair laborpractices.Pursuant to notice, a hearing was held at El Paso, Texas, fromOctober 21 to 26, 1940, before George Bokat, the Trial Examinerduly designated by the Chief Trial Examiner.The Board and therespondent were represented by counsel; the Union, by its repre-sentative; all participated in the hearing.2Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.Duringthe hearing, the respondent's counsel moved to strike certain hearsaytestimony given by the witness, Paul Lux.At the conclusion of thehearing, counsel for the Board moved that the pleadings be con-formed to the proof.The Trial Examiner granted these motions.During the course of the hearing the Trial Examiner made numerousother rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committeed.The rulingsare hereby affirmed.On January 13, 1941, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties, wherein2 The Association did not appear at or participate in the hearing. PEYTON PACKING COIVPANY, INC.597he found that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the Act.He recommended that the respondent cease and desist from the unfairlabor practices so found and take certain affirmative action in orderto effectuate the policies of the Act.Exceptions to the IntermediateReport were thereafter filed by the respondent.None of the partiesfiled briefs or requested oral argument before the Board.The Board has considered the exceptions filed by the respondentand, except as they are consistent with the findings of fact, con-clusions of law, and order set forth below, finds them to be withoutmerit.-FINDINGS OFFACTI.THE BUSINESS OF THE RESPONDENTPeyton Packing Company, Inc., the respondent, is a Delawarecorporation qualified to do business in the State of Texas sinceJanuary 1, 1937, having previously operated in Texas since 1916 asaWest Virginia corporation. Its main place of business is in ElPaso, Texas, where it is engaged in slaughtering livestock and pre-paring meats and byproducts for sale as food.Approximately 30per cent of the livestock slaughtered by the respondent is shippedto it from points outside the State of Texas, and approximately 50per cent of the respondent's products are shipped from its El Pasoplant to points outside the State of Texas.The products so shippedin the year 1939 amounted in value to $1,940,000. In addition to itsEl Paso plant, the respondent maintains a small branch at Tucson,Arizona, and feed pens at Littlefield, Texas.The respondent sellssome of its products to the United States Army and Navy.At thehearing, the respondent conceded by stipulation that it is engagedin commerce within the meaning of the Act.The respondent employs an average of approximately 390 em-ployees at its El Paso plant, approximately 11 at its Arizona branch,and approximately 18 at its Littlefield feed pens.H. THE ORGANIZATIONS INVOLVEDPackinghouse Workers Organizing Committee is a labor organiza-`tion, affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the respondent.Employees' Association of the Peyton Packing Company is anunaffiliated labor organization, admitting to membership employeesof the respondent. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Domination of and interference with the formation and admin-istration of the AssociationPrior to May 1937 no "attempt had been made to organize therespondent's employees.According to Manuel B. Alvarez, who hasbeen in the employ of the respondent for 18 years in several capaci-ties,such as timekeeper, foreman, and, since 1930, salesman, heobtained the idea of forming the Association in May 1937 from anarticle describing labor organizations which appeared in the "Na-tional Provisioner," a magazine" published by the Institute of Amer-icanMeat Packers.He proceeded to carry out his plan despite thefact that, according to his testimony, he was satisfied with his work-ing conditions and believed that his fellow employees were similarlysatisfied.After discussing this idea with several other employees,Alvarez sought the advice of L. F. Miles, who was at that time thevice president and sales manager for the respondent, to ascertainwhether "it would be all right" to form the Association.Miles re-plied, according to his testimony, "Manuel, you have got me. Ican't advise you.You had better see an attorney."However, ac-cording to testimony of Paul Lux, a discharged foreman of therespondent,Miles' attitude towards the Association was not one ofneutrality as expressed above, but rather one of partisan advocacy.Lux testified that at about the time the Association was being formed,Miles told him to inform the employees of his department to jointhe Association and cautioned him against revealing that Miles hadanything to do with it. Thereupon, according to Lux, he advisedthe approximately 25 employees in his department to join theAssociation.Miles categorically denied having the aforesaid conversation withLux.Lux had been discharged by the respondent because of hisarrest, conviction, and fine (which the respondent paid), due to apetty theft.Lux explained that he had been drinking intoxicantsprior to his arrest and implied that he was unaware of his actions.The factors of Lux's conviction and discharge and possible biasagainst the respondent by reason thereof have been carefully con-sidered by the Board, as they were by the Trial Examiner.The lat-ter, who had an opportunity to observe the witnesses, credited Lux'stestimony.Furthermore, our conclusion that the respondent, asidefrom the above incident, gave aid, support, and assistance to theAssociation renders Miles' denial unconvincing and we find, as didthe Trial Examiner, that Lux's testimony regarding the above incidentis substantially in accord with the facts. PEYTON PACKI 10 COMPANY, INC.599Subsequent to his conversation with Miles, Alvarez, together withtwo other employees, Ramon Rodriquez and Rafael Ramirez,3 con-sulted an attorney, who prepared a constitution and bylaws for theAssociation.The first meeting of the Association was held on May20, 1937, and notices of this meeting were posted on a bulletin boardin the respondent's plant.Thereafter notices of the activities ofthe Association were posted without the interference or oppositionof the respondent.Although no meetings of the Association wereheld on the respondent's premises, the employees were openly solicitedto join the Association during working hours and frequently paidtheir Association dues during working hours.Testimony was given by two former employees of the respondent,John W. Moss and Edward L. Naron, which is illustrative of the man-ner in which the Association obtained members.Moss was employedby the respondent at the El Paso plant about November 1, 1937, andtestified that by "general yard talk" among the employees,' he learnedthat "they had a company association and all members [employees]were supposed to join."According to Moss, he thereupon joined theAssociation and paid his dues to Rodriquez in the general office of therespondent during working' hours.Moss, who subsequently was pro-moted to the position of a foreman, testified that while acting as such,when a new employee by the name of Charles Neely came into hisdepartment, he told him about the Association and that all the em-ployees "were supposed to join the Association . . . and if he didn'thave a card he wasn't supposed to go take an active part in thepicnic." 4Naron was employed by the respondent in June 1937 and shortlythereafter, while working as night watchman, he was approached byAlvarez and Ramirez who solicited him to join the Association.Naronthereupon sought the advice of Frank Ivy, who was foreman in chargeof the watchmen; with Ivy, on that occasion, was Charlie Massingill,another foreman.According to Naron, the following conversationtook place:I just went in and laid my clock down and said, "Frank, who isthese men (Alvarez and Ramirez) and what is there to this union,"'Rodriquez was part of the respondent's clerical staff and was known as a "city orderclerk."Ramirez,who did not testify, had charge of the storeroom,and was describedby some of the Board's witnesses-as a foreman.Although the respondent denied thatRamirez was a foreman,it is clear from the evidence that he supervised the work of otheremployees.In a statement given to a representative of the Board,W. A. Kessler,superin-tendent of the respondent,stated that Ramirez was in charge of the storeroom,and had"Two and sometime mote" employees"working for him" and "called in" extra help,whenever needed.This corroborated the testimony of several Board witnesses thatRamirez's duties were supervisory in nature, and we so find.4While Moss admitted that no official of the respondent instructed him to inform Neelyto join the Association,he stated that he spoke to Neely "because it was impressed on mewhen I went there that way; that is what they told me and when it came necessaryfor me to tell the other men that is what I told the other men."Moss explained that hisreference to "they" in his testimony was to the employees and members of the Association 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDand he says, "They are plant men."He said, "I let them in and Iunderstand what they are here for," and he said, "this is their littlecompany union," and he said, "It is all right.Everyone thatworks here belongs to it or is supposed to if they get any benefitout of it going to their socials or if they have any trouble then thereis a committee in this little union to take up their trouble and dis-cuss it with the foreman higher up," and I said, "It is all right forme to join it," and he says, "Yes, it's all right, we endorse it. Inother words, we organized it."Naron further related that Massingill said, "It is essential that youbelong to this union."Naron thereupon joined the Association andremained a member thereof until he became a foreman several monthslater.Naron was discharged by the respondent in May 1940, at whichtime he was working as night superintendent.Both Ivy and Massingill denied having any conversation with Naronconcerning the Association.The Trial Examiner, who had an oppor-tunity to observe the witnesses, credited Naron's testimony over therespective denials of Ivy and Massingill.As in the case of Lux, Naron'spossible prejudice against the respondent by reason of his dischargehas been carefully considered in weighing his testimony against thatof the respondent's two foremen.Upon a consideration of all the fac-tors involved, including other evidence in the record regarding therespondent's assistance to the Association, we find that Naron's testi-mony regarding the foregoing conversation with Ivy is substantiallytrue.5Naron further testified that while acting as night superintend-ent and shortly after a new watchman by the name of Lee Becknerbegan his employment, George LaBritton, who was then president of5The following answers givenbyIvyon cross-examination as to what caused him toInquire ofPeyton whetherhe should attend an organizational meeting ofthe Union, areindicativeof why Ivymade a poor impression as a witnessBy Mr McMahon:Q.Why did you think Mr Peyton might be interestedin your goingto a C I. 0meeting?A. I live thereand I don't go outside without saying somethingto theforeman,Mr. Peyton,or somebody.-Q. I am asking why you thoughtMr. Peyton might be interestedin your going tothe C. I. 0 meeting'sA. I don't know howto answer that.Q. Can you tell me what was in yourmind whenyou went to Mr Peyton andtalked tohim about your going to the C. I. 0 ?A. I didn't know whether he wanted me to leave the place or notQ.Had you wanted to go?A. No, sir, I didn't want to go.Q If you hadn'twanted to go you wouldnot have beenleaving the place, wouldyou? Is that right?A.Well, I thoughtImight goand see whatwas taking placeQ. You thoughtyou might go and see what was going to take place?A Yes, sir.Q And after you had thatidea,what was thenext idea you had?A.Well,after Mr. Peytontoldme not to have anything to do with it I didn't careanything about going and didn't go. PE'YTON PACKING COMPANY, INC.601the Association, came to the plant with the names of three new em-ployees whom he wanted to solicit for the Association.Naron testifiedthat after he had introduced LaBritton to Beckner, and. the latter twohad discussed the features of the Association, Naron told Beckner that"everyone belonged to it. I told him I belonged to it until I was aforeman, and then, that automatically exempted me," and... he [Beckner] asked me at that time if that would barhim from joining any other union and I told him that if hebelonged to one union that that was all that was necessary forhim to belong to and that this was the union, the way it wasexplained to me, to keep any other organized union or anyoneelse from organizing a union in the plant.Neither Beckner nor LaBritton was called as a witness by the re-spondent to deny the aforesaid testimony, nor was any explanationmade as to why they were not called.We find, as did the TrialExaminer, that the incident concerning LaBritton and Beckner tookplace substantially as described by Naron.Presenting a contrast to the freedom with which the Associationconducted its affairs within the plant is the testimony of Naron re-garding an incident involving Joseph F. Gandara, the respondent'stimekeeper and personnel manager, which occurred shortly after theUnion began its organizational campaign on August 9, 1939.6Ac-cording to Naron's uncontradicted testimony, Gandara showed him a-Union circular which he had found in the plant and instructed him`-`not to let one of those stay anywhere inside."Sometime prior to January 7, 1938, the Association evidently washaving difficulty either in collecting dues or in getting members,for according to Alvarez, at about that time he decided, with the re-spondent's permission, to institute the check-off system for the Asso-ciation dues.Accordingly, Alvarez obtained a small book and headeditwith the statement that the undersigned employees authorized therespondent to deduct 25 cents per month from their respective salariesand turn the amounts so deducted over to the Association.Alvarezsolicited the employees during.' working hours and succeeded in ob-taining about 200 signatures.In this connection testimony was givenby Board witnesses Pedro Torres and Santiago Hernandez as to the6we find that Gandara, although classified by the respondent as a timekeeper, was ineffect its personnel manager.Gandara had the authority to interview and select newemployees subject to the approval of the foremenIn practice,however, the foremenrarely, if ever, disapproved of the choice made by GandaraGandara testified that his"duties with the Peyton Packing Company are namely the time-keeping and the bringingto the plant of employees that the company may want from time to time and also to visitthe employees of the company that may need assistance in the way of sickness or deathand also generally to try to create good will wherever I can for the company"Gandarawas also the editor of"El Peytonero,"a bimonthly newspaper published by the respondentand distributed to all the employees. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances under which they signed the dues-deduction book.Torres, who, prior to signing the book, had not joined the Associa-tion, testified that after observing Superintendent Kessler in con-versation with his foreman, Sam Cordova, he went to Cordova, madeinquiry as to the nature of the conversations he had with Kessler, andwas advised by Cordova that he [Torres] "was wanted in the office"because "they couldn't take the 25 cents from our checks withoutmy signature."According to Torres, he and four other employeeswent to the general office of the respondent and in the presence ofAlvarez and Kessler, signed the dues-deduction book.Hernandez testified that, while working in the pork-cutting de-partment with about 13 other employees, Superintendent Kesslertold us... that we should go down in groups to the beef coolerand that Manuel [Alvarez] was there with the book and thatwe sign that book to belong to the Association and then Manuel,when we signed the book, told us that we should pay 25 centsmonthly so that we could in that manner belong to theAssociation.Accordingly, Hernandez testified, "about six of us went down firstand then the rest of them went down."Cordova denied the testimony of Torres, and Kessler denied thetestimony of both Torrez and Hernandez.Alvarez testified thatneither Cordova nor Kessler gave him any aid or assistance in ob-taining the employees' signatures.An analysis of the testimonygiven by Kessler and Alvarez reveals its evasive and contradictorynature, while the denials made by Cordova are not convincing.Onthe other hand, the testimony given by Torres and Hernandez wasplausible, direct, and straightforward, and was credited by the' TrialExaminer, who had an opportunity to observe the witnesses.Underthese circumstances we credit the foregoing testimony of Torres andHernandez as substantially true.Our conclusion in this respect is'buttressed by other indicia of the respondent's willingness to giveaid and assistance to the Association, as well as by the fact thatwhen the check-off system was put into effect the Association had moremembers than at any other time in its existence.Alvarez's unusualsuccess in obtaining signatures and new members can only be at-tributed to the respondent's assistance, as described in the testimonyof Torres and Hernandez.7Although the Association did on occasion intervene on behalf of the -employees in regard to specific grievances, it evidently stressed its7According to the respondent's records, dues of Association members were checked off.onfive occasions between January 7 and April 2, 1938.The respondent discontinued thecheck-off subsequent to April 2, 1938, because it placed too great a burden on its clericalstaff. PEYTON PACKING COIVI.PANY, INC.603social functions, such as dances and picnics, as a means of attractingand holding its members.8The respondent furnished food and trans-portation facilities for its employees for the annual picnics held bythe Association.Although several witnesses testified that the picnicswere limited to Association members and their guests and that the em-ployees were told that they could not attend unless they joined theAssociation and were up-to-date in their dues payments, Alvarez con-tended that the respondent made its contributions to the picnics contin-gent upon their being open to all employees regardless of their mem-bership or non-membership in the Association, and that although theAssociation wanted the picnics limited to members only, "at the lastminute we invited everybody." It is apparent, however, and we find,that the Association, in its campaign for members, did state that onlypaid-up members could attend.Also, as noted above, the respondentmust be considered to have made similar representations since Moss, aforeman, told Neely that it was essential to belong to the Associationin order to participate in the picnics.It is immaterial, moreover, thatthe picnics were not restricted to members of the Association.Byfurnishing food and' transportation for the picnics, held under thesponsorship of the Association, the respondent gave aid and supportto the Association.The respondent's representations that only Asso-ciation members could attend the picnics only served to make such aidand support more plain to the employees.According to the uncontradicted testimony of Vincente Guitierrez,shortly prior to his discharge, sometime in 1939, his "straw-boss" orassistant foreman, Rosalio Gonzales, told him that if he did not belongto the Association he would lose his job.Guitierrez was, however, amember of the Association at the time that Gonzales made this state-ment to him. Subsequent to his discharge, Guitierrez went to see Ra-mirez about the loss of his position.He testified that Ramirez toldhim that "I lost my job and he couldn't do nothing else for me becauseI didn't pay my dues to the Association."Gonzales and Ramirezwere not called as witnesses nor did the respondent offer any explana-tion for their failure to testify.We credit Guitierrez's testimony,as did the Trial Examiner.The respondent contended that it took no part in the formation ofthe Association and gave it no aid, assistance, or support; that itadopted and practiced a policy of strict neutrality regarding the Asso-ciation and the organizational desires of its employees and instructedits supervisory staff accordingly.However, none of the respondent's8 In this connection, Alvarez gave the following testimony :Q. -Was that thepurpose of your organization,to get everybodyin the Peytonplant to join it?A Yes it wasmy idea toget themWe wanted to havedances and picnics andwhateverwe could. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficials who testified at the hearing could definitely fix the time whensuch instructions were issued or received, other than by the minutesof a meeting of foremen held on April 27, 1938, which indicated thatthe foremen were then advised by Miles to follow a "'hands off'policy . . . in regard to union matters."Since by that date the Asso-ciation had already been established with the respondent's aid andsupport, as set forth above, such advice given to the foremen could notin and of itself serve to obliterate the effects of the respondent's priorunfair labor practices.Even assuming, however, that instructionsof a similar nature were issued prior to the formation of the Associa-tion, nevertheless, the credible evidence shows that they were violatednot only by some of the foremen and Superintendent Kessler, but byMiles, the very person who, on April 27, 1938, issued the aforesaidinstructions.The facts as found above lead to the conclusion that the Associationisnot free of the respondent's domination and support.Alvarez,who during part of his 18 years of service with the respondent hadserved as a foreman and was friendly to the management, decidedinMay 1937 to form a labor organization; this decision becomes un-derstandable in the light of his avowed purpose to prevent legitimatelabor organizations from organizing the employees.Assuming thatAlvarez did originate the plan to form the Association, he then con-fided in Miles, and the latter proceeded to aid the organization byinstructing Foreman Lux to get the employees of his department tojoin it.Alvarez also obtained the assistance of Ramirez, who was asupervisory employee, and who later became an official of the Associa-tion.It is thus apparent that the origin of the Association was notdue to the freely expressed desires of the respondent's employees toform an independent labor organization, but rather was due to theaid and support of the respondent, if not altogether engineered by it.Thereafter, the Association openly solicited members and collecteddues during working hours, and posted notices of its activities withinthe plant.As set forth above, several of the respondent's foremenadvised the employees to join the Association, and, thereafter, thecheck-off was instituted with the active assistance and cooperation ofthe respondent.It also contributed food and transportation facilitiesto the Association picnics and the Association thus received support inadvertising the benefits in becoming and remaining a member.We find that by the foregoing the respondent dominated and inter-fered with the formation and administration of the Association, andcontributed financial and other support to it, thereby interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act. PETTONT PACK 1NG COMPANY, INC.605B. Interference, restraint, and coercionThree Board witnesses,, Vincente Guitierrez, George W. Stopani,and James Reade placed Gandara as being in the vicinity of theUnion's meeting hall on occasions shortly before scheduled meetings.Guitierrez testified that he saw Gandara standing across the streetfrom the hall evidently observing those going into the meeting.Stopani testified that Gandara was -pointed out to him_ as sitting inhis automobile parked across the street from the hall.According toReade, Gandara drove past the rear entrance of the union hall, andshortly thereafter drove by again.While Gandara admitted that he may have been in the vicinity ofthe union hall "because I am all over town and I park on Texas Street(where the union hall is located) many times, did, then and do nowand have done before," he stated, "I wouldn't have deliberately stoodnear the C. I. O. hall while they were having their meeting at anytime."Nevertheless, we are not satisfied with the explanation madeby Gandara that his presence in the vicinity of the union hall on theseveral occasions described by the Board's witnesses was just coinci-dental, particularly since he was placed there just prior to scheduledunion meetings.Moreover, Gandara testified that on one occasion heencountered two employees "that claims to have been mixed up withthe C. I. O. and I stopped and talked to them."With regard to thisincident,Gandara testified as follows :Q.Was it your intention to go anywhere around the C. I. O.hall, or was it the half a block away where it was as close as yougot to the C. I. O. hall that night?A. That is as close as I got. Furthermore, I knew there was ameeting on that night and a dodger was distributed all over theplant, and in knowing that I wouldn't stay around in front of thehall.Of course, walking down the street, I wouldn't think therewould be any prohibition against it.This testimony by Gandara does not convince us of the coincidentalcharacter of Gandara's presence in the vicinity of the union hall at thetime of union meetings.While it might have been just by chance thatGandara was in the vicinity of the union hall and happened to havebeen seen in his car by Stopani and Reade, nevertheless, Guitierrez,whom the Trial Examiner found to be a credible witness, placed Gan-dara as standing across the street from the union meeting place.Uponall the evidence, we cannot credit Gandara's denials of his surveillanceof the union meetings, and find, as did the Trial Examiner, that Gan-dara attempted to ascertain which of the respondent's employeesattended the union meetings. 606DECISIONSOF NATIONALLABOR RELATIONS BOARDAntonio Torres testified that several days prior to February, 1, 1940,his foreman, Thompson, "told me I had better watch out with theC. I. O. button on, I might lose my job for that." Thompson deniedmaking the aforesaid statement, but admitted that at about the timethe alleged conversation took place, several of the employees in thedepartment, including Torres, who had been advised that they wereto be laid of on February 1, 1940, due to a reduction in force, beganwearing "C. 1. 0. buttons" for the first time.We do not credit Thomp-son's denial and find, as did the Trial Examiner, that Thompson madethe foregoing remarks substantially as testified to by Torres.We find that by Gandara's surveillance of union meetings, and bythe foregoing remarks of Thompson, the respondent interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.9C. The -discharge of Pedro Torres -The complaint alleges that the respondent discharged Pedro Torreson January 18, 1940, and thereafter refused to reemploy him, becausehe joined and assisted the Union and engaged in other concertedactivities for the purpose of-collective bargaining or other mutual aidor protection.Torres was hired by the respondent in October 1937 as a machinists'helper, and continued as such, doing mechanical work, until he waslaid off on January 18, 1940.As has been described above, Torres didnot join the Association until the dues-deduction system was put into,effect and, following its discontinuance, ceased paying dues except onone occasion when he wanted to attend an Association picnic.He neverattended any Association meetings.He joined the Union in -October1939.Thereafter, Torres was particularly active in soliciting mem-berships for the Union and, when some of the employees were afraidto attend the regular union meetings, held three meetings at his home.The respondent denies that it knew or believed that Torres was a unionmember.However, Torres testified that prior to the time that he wasnotified of his lay-off, he conspicuously wore his union button on twoor three occasions.Furthermore, as we have found above, the respond-ent engaged in surveillance of union meetings.9 Evidence was received in support of the complaint,concerning two publications,entitled"Vamos a Aclarar Las Cosas"and "Confucio Dice," containing statements derog-atory to the Union, which were distributed among the employees.These articles werewritten by Manual Alvarez and printed at his own expense in answer to written attacksmade upon him. The evidence is insufficient to warrant a finding, however,that therespondent was responsible for the preparation and the circulation of these documentsFurther evidence was adduced concerning a called meeting of the employees on January 16,1940, to protest a proposed reduction in freight rates by the Texas Railroad Commission,which,ifpromulgated,would have adversely affected the respondent's business.Thismeeting was addressed by several of the respondent's officials but the evidence is insuffi-cient to warrant a finding that the latter made anti-union statements PEYTON PACKING COMPANY", INC.607On January 18, 1940,the respondent effected a force reduction inthe maintenance,repair, and construction department of its plant,and Torres and a number of other employees were laid off. Peytontestified that the reduction in force came about becauseWe were not fortunate in getting certain contracts,for onething, but the major reason was the effect of these freight rates,10which, if put in effect, would reduce our business very ma-terially, if not put us out of business in the natural course ofevents.Another thing was we were contemplating some ad-ditions and enlargements to our plant and when the freight ratesituation rose up it was so serious that we decided that wecouldn't proceed with any improvements or enlargements.Wehad started in to build up the maintenance and repair gang tobe ready to make these major improvements,to have men onhand and more or less trained to step right into the new con-struction gang.It has always been our policy to do our ownbuilding.Accordingly,at a special meeting of the board of directors of therespondent on January 16, 1940, it was decided"that all contemplatedimprovements to the plant other than what has been started be sus-pended, and that the new construction department be dispensed withat an early date, and that the repair department be reduced to asize necessary only for current repairs."In determining what employees were to be laid off,Peyton testifiedthat the factors of efficiency,plant seniority,and general ability wereconsidered.Kessler, who was in direct charge of the selection of theemployees to be laid off, testified that, in addition to the three factorsstated by Peyton,the matter of economy was also considered.Atthe hearing the respondent produced a list of the employees in themaintenance,repair, and construction department.Next to the nameof each employee appears the date when he began to work for therespondent.Eleven of the thirty employees appearing on said listwere laid off on January 18, 1940, and two were transferred to otherdepartments.While two helpers, junior to Torres in point of serv-ice were not laid off,Kessler testified with respect to them that theywere retained because they were getting 30 cents per hour whereasTorres received 42 cents perhour.Whenquestionedas to why Torreswas not offered the position of one of the helpers at a reduction in hiswages to 30 cents per hour, Kessler testified that "Torres had beenkicking about his pay continuously before that."Kessler's testimonyin this respect is corroborated by Torres'own testimony.The only10 See footnote9,supra. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDother helper in the department doing mechanical work who was paidas much as Torres was one Spier, who, however, had greater plantseniority than Torres.Cordova testified that the mechanical work done by Torres priorto his lay off was taken over thereafter by Arthur L. Shaver, thehead machinist, and Paul Valenzuela, an iron worker, and that nonew helper had been employed to do the work formerly done byTorres.Although it also appears from Cordova's testimony on cross-examination that a new helper, Rodrig Enriquez, was employed inthe department at some time within the 6 months preceding the hear-ing, there is no showing that Enriquez was employed to do workformerly done by Torres.While the respondent's anti-union attitude and the fact that Torreswas an active member of the Union casts some suspicion on his selec-tion by the respondent as one of the employees to be laid off at thetime of its force reduction, we find that the evidence is insufficient towarrant a finding that Torres was selected for lay off because of hisunion membership and activity.We shall accordingly order thecomplaint dismissed in so far as it alleges that the respondentdiscriminated with respect to Torres' hire and tenure of employment.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices,we will order it to cease and desist therefrom and takecertain affirmative action necessary to effectuate the policies of theAct.We have found that the respondent dominated and interfered withthe formation and administration of the Association and contributedfinancial and other support to it.The effect of the respondent'sdomination of, interference with, and support to the Association canbe removed as an obstacle to the free exercise by the employees of theirrights to self-organization guaranteed in Section 7 of the Act onlyby our ordering the respondent to withdraw all recognition fromthe Association as the representative of any of its employees for thepurpose of dealing with the respondent concerning grievances, labor PE'YTON PACKING COMPANY, INIC.609disputes, wages, rates of pay, hours of employment, or other condi-tions of employment, to disestablish the Association as such representa-tive, and to cease and desist from dominating or interfering with theadministration of the Association or with the formation or admin-istration of any other labor organization of its employees and fromcontributing financial or other support to the Association or anyother labor organization."We will also order, in order to restorethestatus quo,the respondent to reimburse each of its employees fromwhose- wages it deducted or checked off dues in the Association, forthe amounts thus deducted from his wages."Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OFLAW1.Packinghouse Workers Organizing Committee and Employees'Association of the Peyton Packing Company are labor organizationswithin the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.3.By dominating and interfering with the formation and adminis-tration of Employees' Association of the Peyton Packing Companyand by contributing financial and other support thereto, the respondenthas engaged in and is engaging in unfair labor practices within themeaning of Section 8 (2) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.5.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act.u Together with its exceptions herein the respondent submitted a certified copy of minutesof a meeting of the Association held on January30, 1941, atwhich the Association wasdissolved.While we do not pass upon the extentto which thisdocument is entitled toconsideration in the absence of a motion to make it apart of therecord, we note that itdoes not appearthat therespondent has ever taken any steps to inform its employeesthat it waswithdrawing its support tromthe Associationor disestablishing it as a repre-sentative of its employees.Under these circumstances,we find it necessary,in order toeffectuate the policiesof the Act,to enter an order such as that described above and torequire in addition the posting of appropriate notices tonotify theemployees of the dis-establishment of the Association and that the respondent will not dominate, interfere with,or contribute support to any other labor organization of its employees.v SeeMatter of Virginia Electric h Power CompanyandTransportWorkers Union ofAmerica,20 N. L. R. B.911, set aside,Virginia Electric and Power Company v. NationalLabor Relations Board,115 F.(2d) 414(C. C. A. 4),cert. granted, 61 S. Ct. 826. 610,DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c);of the National LaborRelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Peyton Packing Company, Inc., its officers, agents, suc-cessors, and assigns, shall:L. Cease and desist from :(a)Dominating or interfering with the administration of Em-ployees'Association of the Peyton Packing Company or with theformation or administration of any other labor organization of itsemployees, and from contributing financial or other support to Em-ployees' Association of the Peyton Packing Company or to any otherlabor organization of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Employees' Association of thePeyton Packing Company as a representative of any of its employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, rates of pay, wages, hours of employment, or otherconditions of employment, and completely disestablish Employees'Association of the Peyton Packing Company as such representative;(b)Reimburse each of its employees whose dues were checked offfor the amounts thus deducted from their wages;(c)Post immediately in conspicuous places at its El Paso, Texas,plant, and maintain for a period of not less than sixty (60) consecu-tive days from the date of posting, notices to its employees stating:(1) that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraphs 1 (a) and (b) of thisOrder; and (2) that the respondent will take the affirmative actionset forth in paragraphs 2 (a) and (b) of this Order;(d)Notify the Regional Director for the Sixteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT ISFURTHERORDEREDthat the complaint be,and it hereby is,dismissed in so far as it alleges that the respondent engaged in unfairlabor practices within the meaning of Section 8 (3) of the NationalLabor Relations Act.